Citation Nr: 1012774	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  03-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus, type 2.

2. Entitlement to service connection for arthritis of the 
wrists, ankles, and the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.

This case was brought before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
St. Petersburg Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the pendency of the appeal, 
jurisdiction was transferred to the Montgomery VARO.

In August 2007, the Veteran testified before the undersigned 
Veterans Law Judge; a transcript of that hearing is of 
record.  

The Board in October 2007 and December 2008 remanded the 
issues shown on the front cover for further development.  

A September 2009 rating decision granted separate service 
connection ratings for neuropathy of the upper and lower 
extremities. Thus, the September 2009 decision represents a 
total grant of benefits sought on appeal for that issue and 
it is no longer on appeal.

The Veteran is considered 100 percent disabled as a result 
of his service connected disabilities at this time.  


FINDINGS OF FACT

1.  Hypertension was not shown during service or for years 
thereafter, and the evidence reflects that hypertension was 
not caused or aggravated by the service-
connected diabetes mellitus.

2.  Arthritis of the wrists, ankles, and right knee was not 
shown during service or for years thereafter, and the 
evidence reflects that arthritis was not caused or 
aggravated by service.

  
CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated in-
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

2.  Arthritis of wrists, ankles, and right knee was not 
incurred in or aggravated in-service, may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
February 2009 and May 2009 correspondence of the information 
and evidence needed to substantiate and complete his service 
connection claims, to include notice of what part of that 
evidence is to be provided by the claimant and notice of 
what part VA will attempt to obtain.  The correspondence 
explained how VA assigns disability ratings and effective 
dates.  In any event, as the instant claims are denied, no 
disability rating or effective date is assigned and any 
deficiency as to such notice is moot.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate 
the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any 
event, the February 2009 and May 2009 letters complied with 
this requirement.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and 
VA medical records.  In addition, the Veteran was afforded 
VA examinations as to the etiology of the disabilities for 
which he is claiming service connection and VA obtained 
medical opinions on this question.  

Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claim in the September 2009 SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In addition, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and provided the 
opportunity to present pertinent evidence and testimony in 
light of the notice provided.  There is no evidence of any 
VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.  
Indeed, the Veteran has not suggested that such an error, 
prejudicial or otherwise, exists. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims are thus ready to be considered on 
the merits.

The Board has reviewed the evidence in the Veteran's claims 
files that includes his written contentions, service 
personnel and treatment records, private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  



Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  

Service connection can be granted for certain diseases, 
including arthritis and hypertension, if manifest to a 
degree of 10 percent or more within one year of separation 
from active service. Such diseases shall be presumed to have 
been incurred in service even though there is no evidence of 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn 
v. West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 
3.303(b).


I.  Hypertension

The Veteran believes that his hypertension is secondary to 
his diabetes mellitus as he has indicated that he had been 
told this by physicians who have seen him in the past.

Service treatment records are entirely silent for 
hypertension.  In addition the preinduction examination in 
February 1967 and the separation examination in May 1969 
revealed normal blood pressure readings.

A May 2002 VA examination report included a diagnosis of 
hypertension for about 8 years and diabetes mellitus since 
1995.  It was further noted that there was no evidence of 
record that hypertension was diagnosed subsequent to 
diabetes mellitus.

The evidence reveals that the Veteran has been 
simultaneously treated for diabetes mellitus and 
hypertension.  Records from Dr. M. R. B., for the period 
from 1996 to 2002, includes a March 1998 record in which the 
Veteran indicated that he had occasional episodes of feeling 
his heart flutter for an hour or two, especially when his 
blood sugar was higher.  Other private medical records, as 
well as VA outpatient treatment records, showed continuous 
treatment for hypertension and diabetes mellitus.  

The VA examiner in June 2008, described the Veteran's 
hypertension as having appeared about the same time as his 
diabetes, although perhaps somewhat later.  It was his 
opinion that, because of the Veteran's  normal urine 
microalbumin for years after the development of 
hypertension, his hypertension was not secondary to the 
microvascular disease of his diabetes.  It was further 
concluded that there was no evidence that hypertension was 
aggravated by his diabetes but no medical basis for that 
conclusion was offered.

A June 2009 VA examination report noted that the Veteran 
suffered from essential hypertension which was not caused by 
or was the result of diabetes mellitus.  It was noted that 
hypertension had been diagnosed along with diabetes and had 
not worsened over the years.  The Veteran had normal renal 
functions.  There was no indication of worsening of his 
condition due to diabetes or vice versa                                                                                                                                                                                   
  
There is no competent evidence of record contradicting the 
VA examiners' opinions.

The only evidence of record showing that hypertension is 
related to his service-connected diabetes is the Veteran's 
own statements.  Neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Veteran himself may believe that his current 
hypertension is due to his service- connected diabetes.  
However, this question of etiology involves complex medical 
issues that he is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim and it must be denied. 


II.  Arthritis of the bilateral wrists, ankles, and right 
knee 

The Veteran believes that his arthritis of the bilateral 
wrists, ankles, and right knee was the result of being 
pushed out of a helicopter in Vietnam.

The February 1967 preinduction examination was normal with 
the exception of bilateral pes planus.  The separation 
examination in May 1969 was normal.

Service treatment records in August 1967 noted that the 
Veteran was treated for a right foot abrasion.  He received 
multiple fragment wounds in January 1968.  Records reveal 
well-healed fragment wounds, among other places, in his left 
upper arm, right leg, and ankle.  On the May 1969 separation 
examination, the Veteran indicated that he had foot trouble.  
No foot condition was noted by the examiner.

Post service, an October 1969 x-ray revealed a right ankle 
sprain. An August 1976 record reported complaints of right 
lower extremity pain. A December 2001 record included a 
longstanding history of polyarticular degenerative 
arthritis. 

In a May 2002 VA examination, the Veteran reported that he 
injured his wrists and ankles when he jumped out of 
helicopters while serving in Vietnam. Approximately in 1994, 
he had his right wrist fused and in December 2001 he had his 
left wrist fused.  He also reported pain and swelling in 
both ankles since Vietnam and an October 2001 x- ray showed 
degenerative arthritis of both ankles.  The assessment 
included generalized degenerative joint disease, severe, 
involving the ankles, wrists, and knees.

An October 2004 VA examination found generalized 
degenerative joint disease, status post two wrist fusions, 
status post orthopedic evaluation and need for right ankle 
fusion (confirmed by x-rays).  The VA examiner did not then 
address whether the Veteran's generalized arthritis of the 
bilateral ankles, wrists, and knees were related to an event 
or injury in service.  The Board believed that further 
medical inquiry was necessary and the case was remanded for 
such an evaluation.

A June 2008 VA examiner noted that the Veteran had received 
abdominal injuries in a booby trap explosion, however he did 
not receive any orthopedic injuries at that time.  He 
complained of pain in his knees, ankles and wrists which he 
attributed to falling and/or being pushed out of a 
helicopter in Vietnam and landing on his hands and knees.  
At that time, he had pain in these joints for a few hours 
which resolved.    He has since had fusions of both wrist, 
due to severe degenerative arthritis, which has since 
improved significantly but he has no flex in his wrists.  He 
underwent a left total knee arthroplasty (TKA).  He still 
has right knee pain with significant arthritis.  The 
examiner noted osteoarthritis of the knees with a left TKA.  
He noted that the Veteran believed he had a predisposition 
to osteoarthritis of the
 wrists, knees, and ankles as a result of falling from a 
helicopter. There were no records of this, but his 
disability from the trauma sustained was relatively short 
lived.  Therefore, "It is my opinion that more likely his 
osteoarthritis is the result of wear and tear particularly 
of this overweight gentleman over the years rather than an 
isolated injury in Vietnam."

In June 2009 a VA examiner reviewed the claims file, and 
medical records.  He noted the bilateral wrist, ankles, and 
right knee injuries which the Veteran attributed to being 
pushed out of a helicopter in Vietnam.  Historically, the 
Veteran underwent a right wrist fusion in 1980, and a left 
wrist fusion at the VAMC in December 2008.  He underwent a 
left TKA at the VAMC in January 2008, and a TKR in December 
2006.  The examiner noted no history of trauma to the 
joints.  The diagnoses were DJD right knee, advanced DJD 
bilateral ankles, and fusion bilateral wrists due to 
advanced DJD.  The examiner opined that the DJD right knee, 
bilateral ankles, and bilateral wrists was most likely 
caused by or a result of an inservice accident/injury.  The 
rationale was that the Veteran's arthritis was advanced and 
due to trauma to the joints.  He noted documentation of 
treatment for many years.  

There was no opinion rendered as to the impact any of his 
other service-connected disabilities may or may not have had 
on his wrist, ankle and knee problems; or, any possible 
association between these and his functional disabilities 
including arthritis in those and other areas.  The RO found 
this examination insufficient and returned it for a complete 
medical opinion.

At an August 2009 VA examination, the examiner reviewed the 
claims file, medical records, and the Board's remand 
instructions.  He noted the requested motion was to comment 
on whether the current bilateral wrist, bilateral ankle, and 
right knee conditions were related to service or to any 
service connected condition, or as a residual of service.  
He opined that the bilateral wrist, bilateral ankle, and 
right knee conditions were less likely as not (less than 
50/50 probability) caused by or a result of in service 
injuries or service connected condition.  He noted in his 
analysis that while he agreed with the June 2009 diagnoses 
of degenerative arthritis right knee, bilateral ankles, and 
wrists with surgical fusion; he noted that the diagnoses 
were obviously based on review of symptoms, and past 
physical examinations and confirmation by imaging reports.  
He disagreed with the examiner in terms of the relationship 
of the conditions with service, based on a review of 
available objective evidence.

The examiner noted the lack of evidence of arthritis in 
service. The only joint issue in service was a right ankle 
sprain at the time he suffered SFWs in 1969.  There was no 
arthritis noted in the service records.  It was noted that 
prior VA examinations in the 1970s were silent for any of 
the current wrist, ankles, or right knee diagnoses.  While 
right leg pain was noted in 1976, this was concluded to be 
radicular symptoms from a lower back disorder.  

There were complaints of joint pains beginning in the 1980s-
1990; with objective findings of arthritis based on VA 
examinations and x-rays.  The first diagnosis of arthritis 
was about 15 years after separation from service, and there 
was no reasonable connection between service and the onset 
of arthritis.  The etiology of arthritis was degenerative 
(osteoarthritis).  The examiner noted that this was, "a 
condition related to aging and has a genetic predisposition.  
Also it is related to obesity."

Analysis

The Board finds that there is a preponderance of evidence 
against granting service connection for arthritis of the 
bilateral wrists, ankles and right knee, for the following 
reasons.

There are no medical records in service showing any 
diagnosis of arthritis of the bilateral wrists, ankles or 
right knee.  Further, there is no evidence of bilateral 
wrists, ankles and right knee disorders within the first 
year after service.

The passage of many years between discharge from active 
service and any medical complaints or documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

In addition, the weight of the medical opinion evidence is 
against a finding that any of the claimed disabilities is 
related to service or to any service-connected disability.

The June 2008 VA examiner noted that he had reviewed the 
Veteran's service medical records and opined that it was 
more likely that his osteoarthritis was the result of wear 
and tear over the years rather than an isolated injury in 
Vietnam

The August 2009 VA examiner reviewed the claims file, 
medical records, and remand instructions.  Based on his 
review of medical evidence the examiner opined that the 
osteoarthritis of the wrists, ankles, and right knee were 
less likely as not (less than 50/50 probability) caused by 
or a result of in service injuries or service connected 
conditions.  He noted that there was a 15 years period 
between service and the first diagnosis of arthritis, and 
there was no reasonable connection between service and the 
inset of arthritis.  Finally, it was noted that the 
Veteran's arthritis was degenerative or osteoarthritis, 
which was aging related and had a genetic predisposition.  

The June 2008 and the August 2009 examiners noted that their 
opinions were based on a detailed review of the claims file 
and service medical records, and gave a detailed rationale 
for each of their conclusions based on an accurate 
characterization of the evidence, their opinions are 
entitled to substantial probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of 
the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

The Board recognizes that the June 2009 VA examiner opined 
that the Veteran's arthritis was most likely caused by or a 
result of in service accident/injury, because the arthritis 
was advanced and due to trauma to the joint.  He based this 
on a report from the Veteran that he injured the joints in a 
fall from a helicopter.  However, as the examiner noted 
there was no record of specific injury to these joints in 
service.  The Board finds that this opinion is outweighed by 
the contrary conclusions of the June 2008 and August 2009 VA 
examiners who explained that there was an approximate 15 
year period between service and the first diagnosis of 
arthritis; and, that the degenerative arthritis of the 
wrists, ankles, and right knee were normal age related 
degeneration and of a genetic predisposition.   See Nieves-
Rodriguez v. Peake, 22 Vet. App. at 304.

Of course, in addition to the medical evidence, the Board 
must consider lay evidence, including the Veteran's 
statements.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (citing 38 U.S.C.A. 1154(a) (West 2002)) 
(VA required to "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for 
disability benefits).  While the Veteran is competent to 
report his observations of wrist, ankle, and right knee 
injuries and symptoms, these statements must be weighed 
against the other evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  While 
he is competent to report that he sustained injuries in 
service, the determination of the extent of those injuries 
and any relationship between such injuries and current 
disability is a medical question.  To the extent that the 
Veteran has indicated generally that he experienced 
continuity of symptomatology, this testimony is outweighed 
by the normal separation examination report, and the absence 
of any complaints, treatment, or diagnoses of any wrist, 
ankle, or right knee arthritis for many years after service.
 
The Board also notes that, to the extent that the Veteran 
has been diagnosed with arthritis, such diagnoses were not 
within the one-year period during which the manifestation of 
a chronic diseases such as arthritis warrants service 
connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In sum, the preponderance of the evidence reflects that the 
Veteran did not have a disability of the wrists, ankles, or 
right knee in service, arthritis did not arise within the 
one-year presumptive period, and any current bilateral 
wrists, ankles, or right knee disorder is not otherwise 
related to service.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claims for service 
connection for bilateral wrists, ankles, and right knee 
disorders must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Service connection for hypertension, to include as secondary 
to diabetes mellitus is denied.

Service connection for arthritis of the bilateral wrists, 
ankles, and right knee is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


